IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30703
                           Summary Calendar
                          __________________


PHILLIP WASCOM,

                                       Plaintiff-Appellee,

versus

KENYON JACKSON, Sergeant;
JOHN LOLLIS, Sergeant,

                                       Defendants-Appellants.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 93-CV-895 A M2
                        - - - - - - - - - -
                          January 8, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kenyon Jackson and John Lollis appeal the district court's

order denying their summary-judgment motion which asserted

Eleventh Amendment immunity from Phillip Wascom's state-law claim

of negligence.    According liberal construction to Wascom's

complaint and subsequent filings, we conclude that Wascom has not

raised a state-law claim supplemental to his civil rights claims.

Therefore, the district court did not err in denying summary

judgment on this claim.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30703
                               -2-

     The denial of summary judgment is AFFIRMED.   This case is

REMANDED to the district court for further proceedings.